Citation Nr: 0024078	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  98-09 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased (compensable) evaluation for the 
veteran's service connected left epididymal cyst.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from February 1986 to 
February 1989 and from March 1995 to December 1995.  He was 
previously unrepresented in his appeal but is currently 
represented by Disabled American Veterans.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a May 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  
The claims file was subsequently transferred to the RO in 
Albuquerque, New Mexico.

The case was previously before the Board in April 1999 and, 
in pertinent part, was remanded to the RO for additional 
evidentiary development.  Following compliance with the 
Board's directives on Remand, the case is now returned to the 
Board.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  On most recent VA examination in July 1999, the veteran 
complained of left testicular pain; however, physical 
examination findings were entirely normal other than some 
testicular tenderness, including a normal epididymis, with no 
nodules, swelling, or inflammation; normal testicle size; 
normal laboratory tests including urinalysis, testicular 
ultrasound, and uroflow measurements; and an examination 
conclusion that while the veteran has chronic pain in the 
left scrotum, the testicle and epididymis are normal.

3.  The preponderance of the medical record demonstrates that 
the current complaints of testicular pain are unrelated to 
the service connected left epididymal cyst.

CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
the veteran's service connected left epididymal cyst have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.31, 4.115a and 4.115b 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The Board has carefully reviewed all of the evidence within 
the claims folder but notes that much of the medical evidence 
of record pertains to disorders such as hypertension, low 
back pain, an adjustment disorder and dysthymia, which are 
not at issue in this current appeal.  Therefore, within this 
decision, the Board will limit its discussion of the evidence 
to that which is pertinent to the veteran's left epididymal 
cyst.

Service medical records from the veteran's first period of 
service reveal that the veteran was treated for a tender left 
epididymis in February 1988.  He had ongoing complaints of 
left testicular pain from February 1988 to August 1988.  A 
left epididymal cyst was confirmed by scrotal ultrasound in 
August 1988.  The left epididymal cyst was aspirated.  There 
are no further complaints of left testicular pain after 
August 1988 within the service medical records.

On VA examination in September 1989, the veteran complained 
of pain with urination and the presence of a left epididymal 
cyst was confirmed on examination.  The veteran indicated 
that he desired a removal of the cyst.

Service connection for the left epididymal cyst was granted 
by an October 1989 rating decision, and a noncompensable 
disability evaluation assigned.

During the veteran's second period of service, he underwent 
an excision of the left epididymal cyst in August 1995.  In 
September 1995, the veteran was reportedly doing well with 
slow improvement, but still complained of some testicular 
pain.

On VA examination in April 1997, the veteran complained of 
pain as a result of the cyst removal from his left testicle.  
He self-reported this pain as an 8 on a scale of 0 to 10 
which he described as agonizing pain.  On examination of the 
left testicle, and spermatic cord, no cysts or other 
abnormalities were noted.  There was tenderness to palpation 
of the testicle and minor scars were noted on the left 
scrotum.

In January 1999, the then unrepresented veteran appeared and 
presented testimony at a video-conference hearing before the 
undersigned Member of the Board.  The veteran testified that 
he began having left testicle pain during hikes while in his 
second period of service and that he had a cyst surgically 
removed.  He testified that this still bothered him.  The 
veteran acknowledged that he was not currently receiving any 
medical treatment for his left testicle and had not received 
any treatment since the cyst removal in service.  The veteran 
complained of pain when he bends over or when he urinates.  
The veteran also claimed that there was still a mass on the 
side of his left testicle.  A complete transcript of the 
testimony is of record.

Following the Board's remand in April 1999, the veteran 
underwent a VA urological examination in July 1999.  The 
veteran complained of continuing pain in his left testicle.  
He also complained of urinary frequency and dysuria.  The 
veteran also attributed complaints regarding his hands, ribs, 
and abdominal wall to this problem.  The veteran reported 
urinary frequency every ten minutes during the day, but no 
nocturia.  He also reported hesitancy and dysuria, but with 
good stream.  The examination indicated that the veteran had 
required no treatment nor hospitalization.  There was no 
impact on sexual function.  The veteran was noted to be on 
medication for depression and insomnia.  Inspection and 
palpation of the penis was normal.  The testicles also 
appeared normal although there was pain or tenderness on 
palpation.  The epididymis was normal.  There were no 
nodules, swelling, or inflammation of the epididymis or 
spermatic cord.  The examiner could detect no residuals of 
genitourinary treatment.  Testicle size was normal and equal 
with no atrophy.  Rectal and prostate gland were normal.  
Laboratory tests were done which were completely normal.  
Urinalysis was completely normal.  Testicular ultrasound was 
normal, with no abnormalities identified.  The epididymis was 
within normal limits bilaterally.  The diagnosis was that of 
chronic left testicular discomfort, a history of surgery on 
the left testicle for an epididymal cyst, and a history of 
urinary complaints with an international prostate symptom 
score of 29.  It was also noted that a uroflow postvoid 
residual was performed and all measurements were completely 
normal.  In response to specific questions within the Board's 
remand, it was noted that currently there was no evidence of 
any epididymal cyst.  It was also noted that although the 
veteran complained of pain now, there was no evidence of any 
abnormality on examination or on ultrasound.  Therefore, the 
examiner stated that it is not clear that there is any 
association at all with the pain and the left epididymal cyst 
that was removed in 1995.  The examiner also noted that by 
nature, epididymal cysts are asymptomatic.  It was stated 
that epididymitis can cause pain to the scrotum as can any 
number of other conditions (prostatitis, back injury, kidney 
stone, neuroma, etc.)  The examiner concluded that while the 
veteran had chronic pain in the left scrotum, the testicle 
and epididymis were normal by examination and ultrasound, as 
were the urinalysis, and all laboratory results and studies.

II.  Analysis

The veteran contends that he continues to experience 
significant left testicle pain which he attributes to the 
surgical removal of his left epididymal cyst in 1995.

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter "the 
Court") has held that, when a veteran claims a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. § 4.10.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In every instance where  the minimum schedular evaluation 
requires residuals and the schedule does not provide a 
noncompensable evaluation, a noncompensable evaluation will 
be assigned when the required residuals are not shown.  
38 C.F.R. § 4.31.

In evaluating the veteran's requests for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in VA's Schedule for Rating Disabilities.

When an unlisted condition is encountered, it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20.

The record reflects that the veteran is presently rated under 
the analogous criteria for 38 C.F.R. § 4.115b, Diagnostic 
Code 7529, which contemplates a rating for a benign neoplasm 
of the genitourinary system on the basis of voiding 
dysfunction or renal dysfunction, whichever is predominant, 
with evaluations ranging from noncompensable to 100 percent.  
See 38 C.F.R. § 4.115a (1999).

The Board has also considered all other possible Diagnostic 
Codes for application.  Under the provisions of 38 C.F.R. 
§ 4.115b, Diagnostic Code 7523, a noncompensable disability 
evaluation is warranted for the complete atrophy of one 
testis; a 20 percent evaluation is warranted for complete 
atrophy of both testes.  38 C.F.R. § 4.115b, Diagnostic Code 
7524 provides for a noncompensable evaluation upon the 
removal of one testis, when the other testis is functioning; 
a 30 percent evaluation is warranted for removal of both 
testes.  Under the provisions of 38 C.F.R. § 4.115b, 
Diagnostic Code 7525 chronic epididymo-orchitis is to be 
rated as a urinary tract infection and under Diagnostic Code 
7527 prostate gland injuries, infections, hypertrophy, 
postoperative residuals are to be rated as a voiding 
dysfunction or urinary tract infection, whichever is 
predominant.

The Board notes, however, that the most recent VA examination 
in July 1999 indicated that the external genitalia were 
normal and there was no atrophy noted.  Rectal and prostate 
gland were normal.  The examiner concluded that he found no 
abnormalities of the genitalia or the prostate gland.  All 
other physical findings were normal, with no sign of a 
current left epididymal cyst, normal laboratory findings, 
including urinalysis, testicular ultrasound, and uroflow 
measurements, and the examiner concluded that the testicle 
and epididymis were normal.

Therefore, the Board finds that the medical evidence provides 
no basis for a compensable evaluation for the veteran's 
service-connected left epididymal cyst under any of the above 
Diagnostic Codes for possible application.  There is no 
medical evidence of any of the genitourinary dysfunctions 
(renal dysfunction, voiding dysfunction, urinary frequency, 
obstructed voiding, or urinary tract infection) discussed 
within 38 C.F.R. § 4.115a for which a compensable evaluation 
would be warranted.  

The Board has also considered whether the veteran's 
complaints of testicular pain warrant an increased 
(compensable) evaluation.  The Board notes that the veteran 
has complained of testicular tenderness on many occasions in 
service and he testified that he has continued to experience 
testicular pain since service.  Recent VA examination did 
include a finding of chronic pain in the left scrotum, 
demonstrated by tenderness on palpation.  The Board notes, 
however, that the recent VA examination also emphasized that 
all findings regarding the testicle and epididymis were 
normal.  The examiner indicated that there were many other 
possible causes for the veteran's complaints to include 
prostatitis, back injury, kidney stone, neuroma, etc., and 
that while epididymitis can cause testicular pain there was 
no epididymitis at present in the veteran.  Therefore, the 
Board finds that it is clear from the recent VA examination 
findings that the veteran's current complaints of testicular 
pain are not medically related to his service connected left 
epididymal cyst, and therefore, an increased (compensable) 
evaluation is not warranted on the basis of those complaints 
of pain.  Once again, the Board notes that while the veteran 
had a history of a left epididymitis in service, the most 
recent VA examination shows that it is currently 
asymptomatic.

Moreover, the Board notes that by the veteran's own 
testimony, he has acknowledged that neither medical treatment 
nor medication has been required for his disorder.  Further, 
there is no evidence of any urinary dysfunction or actual 
clinical evidence of residual pathology to warrant an 
increased (compensable) evaluation.

The Board has considered the contentions and testimony of the 
veteran concerning the complained of residuals of his service 
connected disorder.  However, inasmuch as he is offering his 
own medical opinion and diagnoses, we note the record does 
not indicate that he has any professional medical expertise.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998) ("lay 
testimony . . . is not competent to establish, and therefore 
not probative of, a medical nexus"); Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (1998), cert. 
denied, 119 S. Ct. 404 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).

In reaching its determination, the Board has given 
consideration to the provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has also considered the doctrine of giving the benefit of the 
doubt to the veteran under 38 U.S.C.A. § 5107 and 38 C.F.R. 
§§ 3.102, 4.3 (1999), but the evidence is not of such 
approximate balance as to warrant its application.  The Board 
finds the preponderance of the evidence is clearly against 
the veteran's claim for an increased (compensable) evaluation 
for his service connected left epididymal cyst.

The Board is also satisfied that the RO took all reasonable 
steps to properly develop the veteran's claim.  The veteran 
has not informed VA of the existence of any further pertinent 
available evidence.  Indeed, during his January 1999 
testimony, the veteran acknowledged receiving no treatment 
for this disorder since service, and the more recent July 
1999 examination of the veteran repeated this point.  
Therefore, the Board finds that no further action is 
warranted relative to the development of the appellant's 
claims, based upon the information currently of record.  The 
Board concludes that there are no additional pertinent 
records of treatment which are not in the claims folder and 
would be available.  See Counts v. Brown, 6 Vet. App. 473, 
477 (1994).  Consequently, a remand for additional 
evidentiary development is not warranted under the facts of 
this case.

Finally, the Board notes that the veteran was last issued a 
supplemental statement of the case in September 1999.  
Subsequently, additional VA outpatient treatment records were 
submitted into evidence in November 1999.  A supplemental 
statement of the case was not issued after this evidence was 
received by the RO.  The Board notes, however, that the 
majority of these VA outpatient treatment records were not 
pertinent to the veteran's claim on appeal as they pertain to 
treatment of unrelated disorders.  A few of the records did 
pertain to the left epididymal cyst, specifically the records 
of a July 1999 testicular ultrasound and the July 1999 notes 
from the urology clinic regarding the veteran's complaints 
pertaining to his testicle and the uroflow testing conducted.  
However, these records were essentially duplicative of the 
findings reported within the July 1999 VA examination which 
was considered by the RO prior to the issuance of the 
September 1999 supplemental statement of the case.

Therefore, the Board has considered the need to remand this 
case in order to comply with 38 C.F.R. § 19.31 (1999), which 
provides that a supplemental statement of the case will be 
furnished to the appellant and the representative, if any, 
when additional pertinent evidence is received after a 
statement of the case has been issued or the most recent 
supplemental statement of the case has been issued.  However, 
the Board finds this regulation is not for application in 
this case, as the additional medical records received were 
either not pertinent or were simply duplicative of material 
already considered by the RO.  A remand solely for the 
purpose of providing the veteran with another supplemental 
statement of the case under these circumstances would only 
result in an unnecessary and unwarranted delay in the 
resolution of the veteran's claim, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203, 207 (1999) 
(en banc); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  



ORDER

Entitlement to an increased (compensable) evaluation for the 
veteran's service connected left epididymal cyst is denied.


		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

